EXHIBIT 10.1

 



SUBSCRIPTION AGREEMENT

 

Applied DNA Sciences, Inc.
50 Health Sciences Drive
Stony Brook, New York 11790

 

Gentlemen and Ladies:

 



The undersigned (the “Subscriber”) hereby subscribes for ______________ shares
(the “Shares”) of common stock, par value $0.001 per share (“Common Stock”), of
Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), at a cash
purchase price per share of $0.27 (the “Purchase Price”), which represents the
higher of (i) the lower of (x) the closing price per share of Common Stock (as
reflected on Nasdaq.com) on the trading day immediately preceding the date
hereof or (y) the average closing price per share of Common Stock (as reflected
on Nasdaq.com) for the five trading days immediately preceding the date hereof
and (ii) the consolidated closing bid price per share of Common Stock on the
trading day immediately preceding the date hereof, for an aggregate purchase
price of $0.27.  The Subscriber is one of several persons subscribing for Common
Stock on or about the date hereof, but each such person may elect to have a
different Payment Date (as defined below).

 



1.                          Subscription. Subject to the terms and conditions
hereof, the Subscriber agrees to pay $____________ by check or wire transfer of
immediately available funds as consideration (the “Payment”) for the
Subscriber’s Shares. Subscriber agrees that the Payment shall be made within 5
days of the date hereof (the date of such payment, the “Payment Date”).
Subscriber agrees that regardless of the date of the Payment Date, the Purchase
Price will not change. The Subscriber acknowledges and agrees that this
subscription is irrevocable by the Subscriber but is subject to acceptance by
the Company. The Subscriber agrees that it will have no rights as a holder of
Common Stock until the Payment is received by the Company.

 

2.                          Subscription Compliance. The Subscriber agrees that
this subscription is subject to the following terms and conditions:

 

The Company shall have the right, in its sole discretion, to: (i) accept or
reject this subscription; (ii) determine whether this Subscription Agreement has
been properly completed by the Subscriber and (iii) determine whether the
Subscriber has met all of the Company’s requirements for investment in the
Shares. If the Company deems this subscription to be defective, deficient or
otherwise non-compliant with the terms of this offering, the Subscriber’s funds
will be returned promptly to the Subscriber without interest or deduction.

 

3.                          Receipt of Information.

 

a.                          The Subscriber and Subscriber’s purchaser
representative, if any, have reviewed a copy of the Company’s most recent Annual
Report on Form 10-K, as amended, Quarterly Reports on Form 10-Q and current
reports on Form 8-K. The Subscriber, either alone or together with Subscriber’s
purchaser representative, if any, have such knowledge and experience in
financial and business matters as to be able to evaluate the merits and risks of
an investment in the Company. Since August 13, 2019, the date of filing of the
Company’s most recent Quarterly Report on Form 10-Q, there has been no material
adverse change in the business, properties, or results of operations of the
Company.

 



 

 

 

b.                          The Subscriber and Subscriber’s representative, if
any, have had the opportunity to ask questions of and receive answers from the
Company concerning the terms and conditions of the offering of the Shares by the
Company and to obtain any additional information Subscriber has requested which
is necessary to verify the accuracy of the information furnished to the
Subscriber concerning the Company and such offering.

 

4.                          Representations of Subscriber. In connection with
the purchase of the Shares, the Subscriber hereby represents and warrants to the
Company as follows:

 

a.                          The Subscriber is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Act”).

 

b.                          The Shares are being purchased for the Subscriber’s
own account without the participation of any other person, with the intent of
holding the Shares for investment and without the intent of participating,
directly or indirectly, in a distribution of the Shares and not with a view to,
or for a resale in connection with, any distribution of the Shares or any
portion thereof, nor is the undersigned aware of the existence of any
distribution of the Company’s securities. Furthermore, the undersigned has no
present intention of dividing such Shares with others or reselling or otherwise
disposing of any portion of such Shares, either currently or after the passage
of a fixed or predeterminable period of time, or upon the occurrence or
nonoccurrence of any predetermined event or circumstance.

 

c.                          The Subscriber has no need for liquidity with
respect to his purchase of the Shares and is able to bear the economic risk of
an investment in the Shares for an indefinite period of time and is further able
to afford a complete loss of such investment.

 

d.                          The Subscriber represents that his financial
commitment to all investments (including his investment in the Company) is
reasonable relative to his net worth and liquid net worth.

 

e.                          The Subscriber recognizes that the Shares will be
sold to the Subscriber without registration under any United States federal or
other law relating to the registration of securities for sale.

 

f.                          The Subscriber is aware that any resale of the
Shares cannot be made except in accordance with the registration requirements of
the Act or an exemption therefrom.

 

g.                          The Subscriber represents and warrants that all
offers and sales of the Shares shall be made pursuant to an exemption from
registration under the Act or pursuant to registration under the Act, and the
Subscriber will not engage in any hedging or short selling transactions with
regard to the Shares.

 

h.                          The Subscriber is not acquiring the Shares based
upon any representation, oral or written, by any person with respect to the
future value of, or income from, the Shares but rather upon an independent
examination and judgment as to the prospects of the Company.

 



2

 



 

i.                          The Subscriber understands that the Company has had
a limited operating history, and as a result, its operations have produced
limited recurring revenues from its services and products; it has incurred
expenses and has sustained losses. Consequently, its operations are subject to
all the risks inherent in the establishment of a biotechnology company. The
Subscriber appreciates and understands the risks involved with investing in a
Company with a limited operating history and has read and understands the risk
factors and other information set forth in the Company’s Annual Report on Form
10-K, filed on December 18, 2018 and as amended on January 28, 2019 and April 4,
2019, and the Quarterly Reports on Form 10-Q for the quarterly periods ended
December 31, 2018, March 31, 2019 and June 30, 2019 filed on February 7, 2019,
May 9, 2019 and August 13, 2019, respectively. These reports and any future
filings made with the SEC under Section 12(b) of the Securities Exchange Act of
1934, as amended (“Exchange Act”), can be obtained by visiting the Securities
and Exchange Commission’s website at http://www.sec.gov. The Subscriber agrees
that it is not relying on any other written information which may have been
provided by the Company.

 

j.                          The Subscriber represents, warrants and agrees that
it will not sell or otherwise transfer the Shares without registration under the
Act or an exemption therefrom, and fully understands and agrees that the
Subscriber must bear the economic risk of its purchase because, among other
reasons, the Shares have not been registered under the Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless they are subsequently registered under the Act
and under the applicable securities laws of such states, or an exemption from
such registration is available. In particular, the Subscriber is aware that the
Shares are “restricted securities,” as such term is defined in Rule 144
promulgated under the Act (“Rule 144”), and they may not be sold pursuant to
Rule 144 unless all of the conditions of Rule 144 are met.

 

k.                          The Company, by and through itself and/or legal
counsel, has made no representations or warranties as to the suitability of the
Subscriber’s investment in the Company, the length of time the undersigned will
be required to own the Shares, or the profit to be realized, if any, as a result
of investment in the Company. Neither the Company nor its counsel has made an
independent investigation on behalf of the Subscriber, nor has the Company, by
and through itself and counsel, acted in any advisory capacity to the
Subscriber.

 

l.                          The Company, by and through itself and/or legal
counsel, has made no representations or warranties that the past performance or
experience on the part of the Company, or any partner or affiliate, their
partners, salesmen, associates, agents, or employees or of any other person,
will in any way indicate the predicted results of the ownership of the Shares.

 

m.                          The Company has made available for inspection by the
undersigned, and his purchaser representative, if any, the books and records of
the Company. Upon reasonable notice, such books and records will continue to be
made available for inspection by investors upon reasonable notice during normal
business hours at the principal place of business of the Company.

 

n.                          The Shares were not offered to the Subscriber by
means of publicly disseminated advertisement or sales literature, nor is the
Subscriber aware of any offers made to other persons by such means.

 



3

 

 

o.                          All information which the Subscriber has provided to
the Company concerning the Subscriber is correct and complete as of the date set
forth at the end of this Subscription Agreement, and if there should be any
material adverse change in such information prior to receiving notification that
this subscription has been accepted, the undersigned will immediately provide
the Company with such information.

 

5.                          Agreements of Subscriber. The Subscriber agrees as
follows:

 

a.                          The sale of the Shares by the Company has not been
recommended by any United States federal or other securities commission or
regulatory authority. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of this Subscription Agreement or of any
of the Company’s filings with the Securities and Exchange Commission.

 

b.                          The Shares will not be offered for sale, sold, or
transferred other than pursuant to: (i) an effective registration under the Act
or in a transaction otherwise in compliance with the Act; and (ii) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws.

 

c.                          The Company is under no obligation to register the
Shares or to comply with any exemption available for sale of the Shares without
registration, and the information necessary to permit routine sales of
securities of the Company under Rule 144 of the Act may not be available when
you desire to resell them pursuant to Rule 144 of the Act. The Company is under
no obligation to act in any manner so as to make Rule 144 available with respect
to the Shares.

 

d.                          The Company may, if it so desires, refuse to permit
the transfer of the Shares unless the request for transfer is accompanied by an
opinion of counsel acceptable to the Company to the effect that neither the sale
nor the proposed transfer will result in any violation of the Act or the
applicable securities laws of any other jurisdiction.

 

e.                          A legend indicating that the Shares have not been
registered under such securities laws and referring to the restrictions and
transferability of the Shares may be placed on the certificates or instruments
delivered to the Subscriber or any substitutes thereof and any transfer agent of
the Company may be instructed to require compliance therewith.

 

6.                          Closing. The Subscriber understands and agrees that
the Company intends to issue the Shares upon receipt by the Company of this
Subscription Agreement, including the Confidential Prospective Purchaser
Questionnaire, together with the Subscriber’s funds and certain other documents
to be delivered to the Company by Subscriber. The Subscriber further understands
that there may be conditions to closing this subscription which if not met may
result in the return of this subscription hereunder.

 

7.                          Indemnification of the Company. The undersigned
understands the meaning and legal consequences of the representations and
warranties contained herein, and hereby agrees to indemnify and hold harmless,
the Company, its respective agents, directors, officers, employees, attorneys
and affiliates from and against any and all damages, losses, costs and expenses
(including attorneys’ fees) which they or any of them may incur by reason of the
failure of the Subscriber to fulfill any of the terms of this Subscription
Agreement, or by reason of any breach of the representations and warranties made
by the Subscriber herein, or in any document provided by the Subscriber to the
Company.

 



4

 

 

8.                          Representative Capacity. If an investment in the
Company is being made by a corporation, partnership, trust or estate, the
undersigned individual signing on behalf of the Subscriber, represents that he
has all right and authority, in his capacity as an officer, managing member,
managing partner, trustee, executor or other representative of such corporation,
trust or estate, as the case may be, to make such decision to invest in the
Company and to execute and deliver this Subscription Agreement on behalf of such
corporation, partnership, trust or estate as the case may be, enforceable in
accordance with its terms.

 

9.                           Subscription Not Revocable. The undersigned hereby
acknowledges and agrees that the undersigned is not entitled to cancel,
terminate or revoke this Subscription Agreement or any agreements of the
undersigned hereunder and that this Subscription Agreement shall survive the
dissolution, death or disability of the undersigned.

 

10.                         Restrictions on Transferability. The undersigned
understands and agrees that the Shares shall not be sold, pledged, hypothecated
or otherwise transferred unless the Shares are registered under the Act and
applicable state securities laws or an exemption from such registration is
available.

 

11.                         Governing Law; Jurisdiction; Jury Trial. This
Subscription Agreement is being delivered and is intended to be performed in the
State of New York, and shall be construed and enforced in accordance with the
laws of such state which shall govern the rights of parties without regard to
conflict of laws principles. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that he or it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

12.                         Numbers and Gender. In this Agreement, the masculine
gender includes the feminine gender and the neuter and the singular includes the
plural, where appropriate to the context.

 

THIS SPACE INTENTIONALLY LEFT BLANK

 



5

 



 

CONFIDENTIAL PROSPECTIVE PURCHASER QUESTIONNAIRE

 

This questionnaire is to be completed by each accredited investor (“Accredited
Investor”) as defined in Rule 501 promulgated under the United States Securities
Act of 1933, as amended (the “Securities Act”) who desires to purchase from
Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), shares of
the Company’s common stock, par value $0.001 per share (“Shares”).

 

INSTRUCTIONS

 

This Questionnaire is being given to the person who has expressed an interest in
purchasing Shares of the Company. The purpose of this Questionnaire is to
determine whether you meet certain standards, because the Shares to be offered
by the Company have not been, and will not be, registered under the Securities
Act.

 

If the answer to any questions is “None” or “Not Applicable,” please so state.

 

Your answers will be kept confidential at all times, however, you hereby agree
that the Company may present this Questionnaire to such parties as it deems
appropriate in order to assure itself that the offer and sale of Shares to you
will not result in violations of federal or state securities laws which are
being relied upon by the Company in connection with the offer and sale thereof.

 

INSTRUCTIONS: Please type or clearly print your answer, and state “none” or “not
applicable” when appropriate. Please complete Section A and each other section
you are requested to complete in Question A3. If there is insufficient space for
any of your answers, please attach additional pages. If the Shares are to be
owned by more than one individual or by a corporation or partnership, you may
need extra copies of this Questionnaire. You may use photocopies or request
extra copies from the Company.

  

SECTION A: SUBSCRIBER INFORMATION

 

A1.         Name(s) of Subscriber(s):   

 



 







 





A2.         Number of Shares:      

  

Subscribed for:  _____________ Shares at a cash purchase price of $___ per
share.

 





Confidential Prospective Purchaser QuestionnairePage 1

 



 

A3.          Manner of Ownership of Shares (please check below):  

 

____       One Individual   Please complete Section A, B, C and, if applicable,
D, E and F.       ____       Husband and Wife
Tenants by the Entirety   Please have one spouse complete Sections A, B, C and
if applicable, D, E and F. Please have both spouses complete Section C.      
____       Tenants in Common   Please have each individual separately complete
Sections A, B, and C and if applicable, D, E and F.       ____       Joint
Tenants with Right of Survivorship Two or More Individuals   Please have each
individual separately complete Sections A, B, and C and if applicable, D, E and
F.  (but not husband and wife)         ____       Corporate Ownership   Please
complete Sections A, B, D and, if applicable, E and F for the
corporation.  Please have each person who owns an equity interest in
the  corporation separately  complete Sections B and, if applicable, C, D, E and
F.       ____       Partnership Ownership   Please complete Sections A, B and D,
and have each general partner and limited partner separately complete Sections
B, C, D, E and F, if applicable.       ____       Trust Ownership   Please
complete Sections A, B and F, if applicable, and have each beneficiary and
trustee of the trust separately complete Sections B, C, D, E and F, if
applicable.

 

SECTION B:  ACCREDITED INVESTOR STATUS

 

B1.Please check one or more of the following definitions of “accredited
investor,” if any, which applies to you. If none of the following applies to
you, please leave a blank.

 

______ (a)            A Bank as defined in Section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934 (the “Exchange Act”); an insurance company
as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; any plan established and
maintained by a state, or its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; any employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such act, which is either a bank, savings and loan association,
insurance company, or registered investment advisor, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are Accredited Investors.

 





Confidential Prospective Purchaser QuestionnairePage 2

 

 

______ (b)           A Private Business Development Company as defined in
Section 202(a) (22) of the Investment Advisers Act of 1940.

 

______ (c)           An organization described in Section 501(c)(3) of the
Internal Revenue Code or corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.

 

______ (d)           A natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of purchase exceeds $1,000,000,
excluding the value of the person’s primary residence.

 

______ (e)           A natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.

 

______ (f)           Any trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D.

 

______ (g)           Any entity in which all of the equity owners are Accredited
Investors.

 





Confidential Prospective Purchaser QuestionnairePage 3

 



 

SECTION C: INDIVIDUAL INFORMATION

 

C1.General Information:

 



Name:  



 

Age:    Social Security Number (if applicable):  



 



Marital Status:     Spouse’s Name:  

  

If the Securities are to be owned by two or more individuals (not husband and
wife), are you related to any other co-owner(s)?

 

Yes  _____     No  _____

 

If yes, please explain the relationship(s):

 



 

 



 





 

C2(a).Principal Residence:



 



Address:     Number
                                                                                                         Street
          City                                                State/Province
Country                                              Zip code

 







Mailing Address (if other than Principal Residence above):

 



    Number
                                                                                                         Street
          City                                                State/Province
Country                                              Zip code

  

Telephone
Number:  (        )                                           -                                         



C2(b).Have you ever resided in the United States (including its territories and
possessions) or held a United States passport?

 

Yes  ____     No  _____

 

If yes, please explain where you lived, how long you lived there, or when you
held the passport:

 





Confidential Prospective Purchaser QuestionnairePage 4

 



 

C3.Current Employment or Business Activity:

 



Company Name:  

 



Address:     Number
                                                                                                         Street
          City                                                State/Province
Country                                              Zip code

 



Principal Business:       Position and Title:   

  

Description of Duties and Responsibilities:

 



 

 



Length of Time in Present Position:  _____________________

 

Is the company publicly owned?:      Yes  _____       No  _____

 

C4.Education: Please describe your business and/or professional education or
training, listing any schools you have attended and degrees you have received.

 



Dates  Company Name
and Address  Principal Business  Description of Duties
and Responsibilities                                 



 





Confidential Prospective Purchaser QuestionnairePage 5

 



 

C5.Prior Employment or Business Activity: Please describe your prior employment
or principal business activities during the last five years, providing all
information requested below.

 



Dates  Company Name
and Address  Principal
Business  Position &
Title  Description of
Duties and
Responsibilities                                          





 

C6.The undersigned will provide a financial statement if requested by the
Company.

 

C7.Net worth, inclusive of the net worth of your spouse and inclusive of the
value of your principal residence, furnishings therein and personal automobiles:

 



(  ) less than $100,000 (  ) $100,000 to $199,999     (  ) $200,000 to $499,999
(  ) $500,000 to $1,000,000     (  ) over $1,000,000  



  

C8.Net worth: Your net worth, inclusive of the net worth of your spouse and
excluding the value of your principal residence, furnishings therein and
personal automobiles:

 



(  ) less than $100,000 (  ) $100,000 to $199,999     (  ) $200,000 to $499,999
(  ) $500,000 to $1,000,000     (  ) over $1,000,000  



 





Confidential Prospective Purchaser QuestionnairePage 6

 

 

 

C9.Indicate (a) your individual income from all sources for the calendar years
2018 and 2017 and estimated income for 2019 or (b) your joint income with your
spouse from all sources for the calendar years 2018 and 2017 and estimated
income for 2019:

 

(a)       individual income:

 

   $60,000
to
$100,000  $100,001
to
$199,999  $200,000
to
$499,999  $500,000
and
over 2017  (   )  (   )  (   )  (   ) 2018  (   )  (   )  (   )  (   ) 2019
(est.)  (   )  (   )  (   )  (   )

 

(b)       joint income:

 

   $60,000
to
$100,000  $100,001
to
$199,999  $200,000
to
$499,999  $500,000
and
over 2017  (   )  (   )  (   )  (   ) 2018  (   )  (   )  (   )  (   ) 2019
(est.)  (   )  (   )  (   )  (   )

 

C10.(a)       Was some portion of your income during your last taxable year
taxed at the highest rate for income tax purposes?

 

_____  Yes             _____  No

 

(b)       Do you anticipate that some portion of your income during your current
taxable year will be taxed at the highest rate for income tax purposes?

 

_____  Yes             _____  No

 



 Confidential Prospective Purchaser QuestionnairePage 7

 

 

C11.Investment experience:

 

(a)       The frequency with which you invest in marketable securities is:

 

(   )  often        (   )  occasionally        (   )  never

 

(b)       The frequency with which you invest in unmarketable securities is:

 

(   )  often        (   )  occasionally        (   )  never

 

SECTION D: CORPORATE OFFEREES OR PARTNERSHIP OFFEREES

 

D1.General Information

 

Legal Name of Corporation or Partnership:   

 

  

 

Fictitious name:   

 

  

 

Country of Incorporation:  

 

Date of Incorporation:  

 

I.D. Number (if applicable):   

 

Fiscal Year Ends:  

 

Number of Equity Owners:   

 

Name and Title of Executive Officer Executing Questionnaire:   

 

D2.         Business Address:  

 

  

 

Mailing Address (if different):  

 

  

 

Telephone Number:   (    )

 

Was the corporation or partnership formed for the specific purpose of purchasing
securities?

 

_____  Yes             _____  No

 

Check if applicable to the corporation:

 

Subchapter
S ______________________                      Professional _______________________

 



 Confidential Prospective Purchaser QuestionnairePage 8

 

 

D3.The undersigned represents and warrants as follows:

 

(a)The corporation or partnership, as the case may be, has been duly
incorporated or formed (if a partnership), is validly existing as a corporation
or partnership in good standing under the laws of the jurisdiction of its
incorporation or formation with full power and authority to enter into the
transactions contemplated by the Subscription Agreement;

 

(b)(i)        The officers or partners of the undersigned who, on behalf of the
undersigned, have considered the purchase of the Shares and the advisers, if
any, of the corporation or the partnership, as the case may be, in connection
with such consideration are named below in this Questionnaire, and such officers
and advisors or partners, if any, were duly authorized to act for the
corporation or the partnership in reviewing such investment;    
  (ii)       The names and positions of the officers or partners, of the
undersigned who, on its behalf, have reviewed the purchase of the Shares are as
follows:                       (iii)      In evaluating the merits and risks of
the purchase of the Shares the corporation or the partnership, as the case may
be, intends to rely upon the advice of, or will consult with, the following
persons:                                 (c)The officers of the corporation (if
not Accredited Investors) or the partners of the partnership who, on its behalf,
have considered the purchase of the Shares and the advisors, if any, of the
corporation or the partnership who, in connection with such consideration,
together have such knowledge and experience in financial and business matters
that such officer(s), partner(s) and such advisor(s), if any, together are
capable of evaluating the merits and risks of the purchase of the Shares and of
making an informed investment decision;

 



 Confidential Prospective Purchaser QuestionnairePage 9

 

 

(d)Together with any corporation or group of corporations with which it files a
consolidated federal income tax return, the undersigned has reserves and/or net
worth adequate to permit it to satisfy any tax or other liabilities arising from
its liability with respect to the investment and the operation thereof;    
(e)The net worth of the corporation or the partnership is in excess of
$__________________.    



(f)The corporation or the partnership has had, during each of the past two
fiscal or tax years, gross income from all sources of at least
$__________________ and $_____________________ respectively;    



(g)The undersigned expects the corporation or the partnership to have during the
current fiscal or tax year, gross income from all sources of at least
$_______________; and    



(h)The undersigned knows of no pending or threatened litigation the outcome of
which could adversely affect the answer to any question hereunder;    



(i)Indicate the following if a partnership offeree:

 

(1) The date the partnership was formed and state of formation:  

 

(2) The names of each partner in the partnership:                        



 



 Confidential Prospective Purchaser QuestionnairePage 10

 

 

Please have each individual partner execute a separate Questionnaire.

 

Section E:              Trust Offerees

 

E1.General Information:

 

Legal Name:   



 

Country of Formation:  



 



Date of Formation:  



 



I.D. Number: Fiscal Year Ends:  



 



Number of Beneficiaries:  



 

Principal Purpose:  



 

Was the trust formed for the specific purpose of purchasing Securities?

 

_____  Yes             _____  No

 

Is any trustee a United States person, as that term is defined in Rule 902(k)
promulgated under the Securities Act?

 

_____  Yes             _____  No

 

E2.         Business Address:  

 

  

 

Telephone Number:   (    )

 

Mailing Address:  

 



  

 

E3.Authorization: If the trust was established in connection with a deferred
compensation plan, please attach a copy of the trust’s organizational documents
and a properly certified copy of the resolutions adopted by the trust’s board of
directors authorizing the trust to purchase the Shares and authorizing the
trustee named below to execute on behalf of the trust all relevant documents
necessary to subscribe for and purchase the Shares. In all cases, please attach
a properly certified copy of the resolutions adopted by the trustees of the
trust authorizing the trust to purchase the Shares and authorizing the trustee
named below to execute on behalf of the trust all relevant documents necessary
to subscribe for and purchase the Shares.

 

Name of Authorized Trustee: 

 



 



 Confidential Prospective Purchaser QuestionnairePage 11

 



 

Section F:              Qualified Pension Plan (“Plan”) Offerees

 

F1.Please initial the appropriate space below:

 

________
(initial) a. The Plan requires the investment of each beneficiary or participant
to be held in a segregated account and the Plan allows each beneficiary or
participant to make his own investment decisions and, the decision to purchase
the Shares has been made by the beneficiary or the participant and such
beneficiary or participant is an Accredited Investor (Please have each such
beneficiary or participant execute a separate Questionnaire)           OR      
________
(initial) b. The investment decisions made for the Plan are made by a plan
fiduciary, whether a bank, an insurance company, or a registered investment
advisor.           OR       ________
(initial) c. The Plan has total assets exceeding $5,000,000.



 

F2.General Information:

 

Legal Name:   



 

Country of Formation:  



 



Date of Formation:  



 



I.D. Number: Fiscal Year Ends:  



 



Number of Beneficiaries:  



 

Principal Purpose:  



 

 

F3.         Business Address:  



 





 



 

Telephone Number: (       ) 



 



Mailing Address: 



 





 



 







Confidential Prospective Purchaser QuestionnairePage 12

 

 



F4.Authorization: If the investment decision is being made by a beneficiary or
participant of a Plan, please attach applicable trust documents which permit
each beneficiary or participant to make his own investment decisions. In all
other cases, please attach a properly certified copy of the resolutions adopted
by the trustees of the Plan trust authorizing the Plan to purchase the Shares
and authorizing the fiduciary named below to execute on behalf of the Plan all
relevant documents necessary to subscribe for and purchase the Shares.

 



Name of Authorized Fiduciary:   



 

F5.Is any beneficiary or participant of a Plan a United States person, as that
term is defined in Rule 902(k) promulgated under the Securities Act?

 

_____  Yes             _____  No



 

THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS



 





Confidential Prospective Purchaser QuestionnairePage 13

 



 

APPLIED DNA SCIENCES, INC.
SIGNATURE PAGE TO
QUESTIONNAIRE AND SUBSCRIPTION AGREEMENT

 

Your signature on this Signature Page evidences your agreement to be bound by
the Questionnaire and the Subscription Agreement.

 

The undersigned represents that (a) he/she has read and understands this
Subscription Agreement, (b) the information contained in this Questionnaire is
complete and accurate and (c) he/she will contact the Company immediately if any
material change in any of this information occurs before the acceptance of
his/her subscription and will promptly sent the Company written confirmation of
such change.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire and
Subscription Agreement on the date set forth below.

 

Date of Execution:        _________, 2019

 

FOR INDIVIDUALS:

 

 



      (Print Name)       Dated: _________, 2019         (Signature)            
    FOR CORPORATIONS:                 Name of Company                      
Executive Officer of Company       Dated: _________, 2019         Signature of
Officer

 



[SIGNATURE PAGE TO QUESTIONNAIRE AND SUBSCRIPTION AGREEMENT]

 







 

 

 

    FOR PARTNERSHIPS:                       Name of Partnership                
      Name of Partner executing Questionnaire             Dated: _________, 2019
        Signature of Partner executing Questionnaire                 FOR TRUSTS:
                      Name of Trust                       Name of Authorized
Trustee Executing Questionnaire       Dated: _________, 2019         Signature
of Authorized Trustee                 FOR QUALIFIED PENSION PLANS:              
  Name of Qualified Pension Plan           and                 Name of Plan
Fiduciary executing Questionnaire

 

[SIGNATURE PAGE TO QUESTIONNAIRE AND SUBSCRIPTION AGREEMENT]

 



 

 

 

Dated: _________, 2019         Signature of Plan Fiduciary executing
Questionnaire                       or                 Name of Plan Beneficiary
executing Questionnaire           or       Dated: _________, 2019        
Signature of Plan Beneficiary executing Questionnaire             APPROVED THIS
[●] DAY OF AUGUST , 2019           APPLIED DNA SCIENCES, INC.    

 

        By:       Name:     Title:    

 

[SIGNATURE PAGE TO QUESTIONNAIRE AND SUBSCRIPTION AGREEMENT]

 



 

 